Citation Nr: 0910098	
Decision Date: 03/18/09    Archive Date: 03/26/09

DOCKET NO.  05-33 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines, 
Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses associated with private hospital treatment 
provided from January 22, 2004, to January 28, 2004.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and a friend


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel
INTRODUCTION

The Veteran served on active duty from January 1966 to 
September 1966.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from an April 2004 determination by 
the Department of Veterans Affairs Medical Center (VAMC) in 
Bay Pines, which authorized reimbursement for hospital 
services provided by Largo Medical Center from January 10, 
2004 to January 21, 2004, and denied reimbursement of such 
medical expenses from January 22, 2004 to January 28, 2004.

In a June 2004 determination, the VAMC also denied 
reimbursement of medical expenses incurred at Largo Medical 
Center from January 30, 2004 to February 1, 2004.  However, 
the record does not contain a notice of disagreement (NOD) 
with respect to the June 2004 determination.  The Veteran's 
January 2005 NOD specifically refers to his admission 
beginning on January 10, 2004, as opposed to the admission 
beginning on January 30, 2004.  Thus, the Board finds that an 
appeal has not been initiated with respect to the matter of 
entitlement to payment or reimbursement of unauthorized 
medical expenses associated with private hospital treatment 
provided from January 30, 2004, to February 10, 2004.

In January 2006, the Veteran and a friend testified before 
the undersigned Veterans Law Judge sitting at the VA Regional 
Office in St. Petersburg, Florida.  A copy of the hearing 
transcript is of record and has been reviewed.  During the 
hearing, the Veteran submitted additional evidence along with 
a waiver of initial VAMC consideration.

In August 2007, the Board remanded the claim for further 
development.  The claim has since returned to the Board for 
appellate review.





FINDINGS OF FACT

1.  Service connection is not in effect for any disability.

2.  The Veteran presented to the emergency room at Largo 
Medical Center, on January 10, 2004, with a chief complaint 
of shortness of breath; he was stabilized on January 21, 
2004, and discharged on January 28, 2004.

3.  VA approved payment for the medical care received at 
Largo Medical Center from January 10, 2004, through January 
21, 2004.  

4.  VA did not approve payment for the medical care received 
at Largo Medical Center for the period from January 22, 2004, 
to January 28, 2004.

5.  The objective evidence reflects that a VA facility was 
feasibly available to the Veteran, with sufficient bed space, 
to treat his condition at the time the Veteran was 
stabilized.  


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized, 
non-VA medical expenses incurred from January 22, 2004, to 
January 28, 2004, pursuant to the Veterans Millennium Health 
Care and Benefits Act, are not met.  38 U.S.C.A. §1725 (West 
2002); 38 C.F.R. §§ 17.120, 17.121, 17.1000- 17.1002 (prior 
to, and subsequent to October 10, 2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Board is satisfied that all relevant facts regarding the 
issue decided below have been properly developed and no 
further assistance to the appellant is required in order to 
comply with the duty to notify or assist.  The Veterans 
Claims Assistance Act of 2000 (VCAA), Pub.L. No. 106-475, 114 
Stat. 2096 (2000) introduced several fundamental changes into 
the VA adjudication process.  These changes were codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. § 
3.159.

Under the VCAA, VA's duty to notify and assist has been 
significantly expanded. However, the United States Court of 
Appeals for Veterans Claims (Court) ruled in Manning v. 
Principi, 16 Vet. App. 534, 542-43 (2002), that the 
provisions of the VCAA are not applicable where the law, not 
the factual evidence, is dispositive.  In Barger v. Principi, 
16 Vet. App. 132, 138 (2002), the Court held that the 
provisions of the VCAA are not applicable to statutes and 
regulations, which concern special provisions relating to VA 
benefits, and those statutes and regulations contain their 
own notice provisions.  As this case concerns a legal 
determination of whether the Veteran is entitled to 
reimbursement for medical expenses under 38 U.S.C.A. §1725, 
the provisions of the VCAA are not applicable.  The 
provisions of Chapter 17 of the 38 U.S.C. and 38 C.F.R 
contain their own notice requirements.  Regulations at 38 
C.F.R. § 17.120-33 discuss the adjudication of claims for 
reimbursement of unauthorized medical expenses.  According to 
38 C.F.R. § 17.124, the Veteran has the duty to submit 
documentary evidence establishing the amount paid or owed, an 
explanation of the circumstances necessitating the non-VA 
medical treatment, and "other evidence or statements that are 
deemed necessary and requested for adjudication of the 
claim."  When a claim for reimbursement of unauthorized 
medical expenses is disallowed, VA is required to notify the 
claimant of its reasons and bases for denial, his or her 
appellate rights, and to furnish all other notifications or 
statements required by Part 19 of Chapter 38.  38 C.F.R. § 
17.132.

At any rate, the Veteran was provided with the notice 
required by the VCAA in a September 2005 letter provided to 
him.  VA has done everything reasonably possible to assist 
the Veteran with respect to his claim for benefits, such as 
obtaining medical records and requesting an expert medical 
opinion.  Consequently, the duties to notify and assist have 
been met.




Legal Criteria

Payment or reimbursement for emergency services for non 
service-connected conditions in non-VA facilities may be 
authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000- 
1008. Section 1725 was enacted as part of the Veterans 
Millennium Health Care and Benefits Act, Public Law 106- 177.  
The provisions of the Act became effective as of May 29, 
2000.  To be eligible for reimbursement under this authority 
the Veteran has to satisfy all of the following conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent layperson (as an 
example, these conditions would be met by evidence 
establishing that a Veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
Veteran could not have been safely transferred to a VA or 
other Federal facility; (e) At the time the emergency 
treatment was furnished, the Veteran was enrolled in the VA 
health care system and had received medical services under 
authority of 38 U.S.C. Chapter 17 within the 24-month period 
preceding the furnishing of such emergency treatment;

(f) The Veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The Veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
Veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the Veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the Veteran or provider 
against a third party for payment of such treatment; and the 
Veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the Veteran's liability 
to the provider;

(i) The Veteran is not eligible for reimbursement under 38 
U.S.C.A. § 1728 for the emergency treatment provided (38 
U.S.C.A. § 1728 authorizes VA payment or reimbursement for 
emergency treatment to a limited group of Veterans, primarily 
those who receive emergency treatment for a service-connected 
disability).  See 38 C.F.R. § 17.1002 (2008).

The Veteran is not eligible for reimbursement under 38 
U.S.C.A. § 1728 for the emergency treatment provided (38 
U.S.C.A. § 1728 authorizes VA payment or reimbursement for 
emergency treatment to a limited group of Veterans, primarily 
those who receive emergency treatment for a service-connected 
disability).  See 38 C.F.R. § 17.1002 (2008).

These criteria are conjunctive, not disjunctive; thus all 
criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 
334 (June 1991) (use of the conjunctive "and" in a statutory 
provision meant that all of the conditions listed in the 
provision must be met).

The Board notes that the provisions of 38 U.S.C.A. § 1725 
reflect a legislative change in that statute, effective 
October 10, 2008.  Specifically, the change of interest is 
that the word "shall" in the first sentence, replaced the 
word "may." This made the payment or reimbursement by VA of 
treatment non-discretionary, if the Veteran satisfied the 
requirements for such payment.  That is, under the version of 
§ 1725 in effect prior to October 10, 2008, payment of such 
medical expenses was not mandatory even if all conditions for 
the payment were met.  Under both versions, the conditions 
set out in the remainder of the statute must be met in order 
for VA to make payment or reimbursement.

Under both the former and revised versions of § 1725, the 
definition of the term "emergency treatment" was and is 
defined as medical services furnished, in the judgment of the 
Secretary, (1) when Department or other Federal facilities 
are not feasibly available and an attempt to use them 
beforehand would not be reasonable; (2) when such services 
are rendered in a medical emergency of such nature that a 
prudent layperson reasonably expects that delay in seeking 
immediate medical attention would be hazardous to life or 
health; and (3) until such time as the Veteran can be 
transferred safely to a Department facility.  38 U.S.C.A. § 
1725(f)(1)(B).

A revision was made to § 1725 as to how long emergency 
treatment continued, once the definition of "emergency 
treatment" was met.  Under the former version, treatment is 
considered emergent until the Veteran is transferred safely 
to a Department facility or other Federal facility and such 
facility is capable of accepting such transfer.  Under the 
revised version, "emergency treatment" is continued until 
such time as the Veteran can be transferred safely to a 
Department facility or other Federal facility and such 
facility is capable of accepting such transfer; or (ii) such 
time as a Department facility or other Federal facility 
accepts such transfer if--(I) at the time the Veteran could 
have been transferred safely to a Department facility or 
other Federal facility, no Department facility or other 
Federal facility agreed to accept such transfer; and (II) the 
non-Department facility in which such medical care or 
services was furnished made and documented reasonable 
attempts to transfer the Veteran to a Department facility or 
other Federal facility.

In this case, there is no dispute as to how long the 
emergency treatment continued; the medical evidence clearly 
shows that the Veteran was stabilized on January 21, 2004.  
And as will be discussed below, the evidence also shows that 
a VA facility was available to accept transfer of the Veteran 
on January 22, 2004.  Thus, although the Veteran has not been 
apprised of the revised version of 38 U.S.C.A. § 1725, the 
Board finds no prejudice to the Veteran by the Board 
decision.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Further, the Board need not here determine whether § 1725 as 
revised, effective October 10, 2008 is to be given 
retroactive effect.  Whether the version effective prior to 
October 10, 2008 or the version effective since October 10, 
2008, is applied, the result is the same; the appeal must be 
denied.


Analysis

On January 10, 2004, the Veteran was admitted to a private 
hospital, Largo Medical Center, after complaining of 
shortness of breath; he was discharged on January 28, 2004, 
with a diagnosis of respiratory failure.  According to a 
January 21, 2004 treatment note, the Veteran was determined 
to be medically stable.  He was transferred to a regular 
floor the following day, on January 22, 2004, and was 
considered stabilized as of that date.  As noted, the 
Veteran's reimbursement claim was authorized with respect to 
the services received from January 10, 2004 to January 21, 
2004, but not for the period from January 22, 2004, to 
January 28, 2004.

The Veteran is now seeking reimbursement/payment for medical 
expenses related to hospital treatment received from Largo 
Medical Center from January 22, 2004, to January 28, 2004, 
pursuant to the Veterans Millennium Health Care and Benefits 
Act, 38 U.S.C.A. § 1725 (West 2002); 38 C.F.R. §§ 17.1000-
17.1008 (2008).  
The Veteran's claim of entitlement to reimbursement for 
medical expenses incurred from January 22, 2004, to January 
28, 2004, was denied in April 2004 on the bases that the 
Veteran's medical condition had stabilized, and VA facilities 
were feasibly available for care, such that transfer to a VA 
Medical Center (VAMC) could have been safely affected.

On review, the Board finds that the criteria for payment or 
reimbursement of unauthorized, non-VA medical expenses 
incurred from January 22, 2004, to January 28, 2004, pursuant 
to the Veterans Millennium Health Care and Benefits Act, are 
not met.  Significantly, the Chief Medical Officer (CMO) of a 
VA Medical Center opined in August 2005, that a VA facility 
was feasibly available to accept the transfer of the Veteran 
once was stabilized as of January 21 2004.  The CMO referred 
to a "Bed Status" report showing that beds were available 
once the Veteran had stabilized, however, because the Board 
noted that there was some question as to whether the VAMC 
researched the correct dates for bed availability, the Board 
remanded the claim for further development.  In the remand, 
the Board requested that the VAMC document whether or not a 
VA facility suitable for treating the Veteran's condition was 
feasibly available at anytime from January 22, 2004, to 
January 28, 2004.  

In response, the "Bed Status" report for January 2004 was 
associated with the claims folder.  In January 2008, the same 
CMO re-reviewed the evidence of record, to include the 
January 2004  "Bed Status" report and agreed with his 
earlier opinion that the Veteran's condition had stabilized 
as of January 21, 2004, and that subsequently, a VA facility 
was available locally, within 5 miles, to accept him for 
ongoing care.  Review of the January 2004 "Bed Status" 
report from that facility reflects that a bed was available 
from about 6 p.m. on January 21, 2004, until 5:30 p.m. the 
next evening.  This clearly reflects that a bed was available 
at the time the Veteran stabilized.  The record does not 
contain any competent evidence to the contrary.  As a VA 
facility was feasibly available to the Veteran once he was 
stabilized, the claim must be denied.  


The Board finds that the preponderance of the evidence is 
against reimbursement or payment for the unauthorized private 
medical care that the Veteran received from January 22, 2004, 
to January 28, 2004, under the provisions of 38 U.S.C.A. § 
1725.  The appeal is therefore denied.


ORDER

Entitlement to payment or reimbursement of unauthorized 
medical expenses associated with private hospital treatment 
provided from January 22, 2004, to January 28, 2004, is 
denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


